Citation Nr: 0320909	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  95-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In February 1999, the Board denied the claim as not well 
grounded.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  In July 
2000, the CAVC issued a single judge decision affirming the 
Board's decision.  The veteran filed a motion for 
reconsideration.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 was enacted, which, among other things, eliminated the 
requirement to submit a well-grounded claim.  Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see also Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  In a December 2000 Order, the CAVC remanded the 
case to provide the Board with an opportunity to readjudicate 
the claim under the new legislation.  See Luyster v. Gober, 
14 Vet. App. 186 (2000).

Pursuant to the CAVC's remand, the case was returned to the 
Board for further appellate review and the Board denied the 
appeal in August 2001.  The veteran appealed that decision to 
the CAVC.  In April 2002, the CAVC vacated the Board's August 
2001 decision and granted a joint motion for remand.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In November 2002 the Board undertook additional development 
on the issue of service connection for asthma pursuant to 
38 C.F.R. § 19.9(a)(2), and provided notice of the 
development as required by 38 C.F.R. § 20.903.  The requested 
development has been completed.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) determined 
that 38 C.F.R. § 19.9(a)(2) is inconsistent with 38 U.S.C. 
§ 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the November 2002 development the Board 
obtained a VA examination, which was completed in March 2003.  
The RO has not considered this evidence, and the veteran has 
not waived initial RO consideration of this evidence.  38 
C.F.R. § 20.1304.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should review the March 2003 
VA examination report to ensure that it 
is responsive to and in complete 
compliance with the Board's development 
and if it is not, the RO should implement 
corrective procedures, to include the 
scheduling of additional VA examination 
if warranted.  

3.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should 
advise the appellant that he has up to 
one year after the letter is provided to 
submit additional evidence, and that, if 
the case is returned to the Board, the 
Board will not be able to adjudicate the 
claim prior to the expiration of the one-
year time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-ear 
response period.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for asthma.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  

The SSOC must contain notice of all relevant action taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

No action is required of the appellant until he is notified 
by the RO; however, the veteran is hereby notified that 
failure without good cause shown to report for any scheduled 
VA examination(s) may adversely affect the outcome of his 
appeal.  38 C.F.R. § 3.655 (2002).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


